Case 1:19-cv-06736-KAM-SMG Document 1-3 Filed 11/29/19 Page 1 of 2 PageID #: 34




                           EXHIBIT “C”
     Case 1:19-cv-06736-KAM-SMG Document 1-3 Filed 11/29/19 Page 2 of 2 PageID #: 35

..                     DEPARTMENT Of H !-:.ALTH. l:.DUCATION, .1.t~D \', ,:·:._r-;,RC
                                         PUllU C t-iLALTH IH.RYICE
                                    f'OOO AND C,RUG ADMINISTHATION
                                           'WA.~~U4::l,T(>N.   DC. ,..__
                                            April 10, 1979


               Mr. 0av1d B. Daugherty, President-
               Zfnk &Triest Company, Inc.
               P.O. Box 321
               Montgomeryvflle, Pa. 18938
               Dear Mr. Daugherty:
               This 1s in teply to your 1 et ter of 3/16/79 concerning the use of
               a flavor blend (other natural fiavors) in category J ite cream.
               The definiti6n and standard of fdentfty for ice cr·eam (21 CFR
               135.110) as ft pe~tains to the designation of flavor~ in the
               identity statern~nt for this food was established long before
               the development of the general flavor regulations published under
               21 CFR 101 .22. Consequently, the labeling requirements for the
               declaratfon of flavors in the name of 1ce cream are specifically
               provi'ded for by the standard and is separate and ap1rt from the
               general flavor regulations. Therefore, the standa~d for ice
               cream does not provide for the label designation of "With other
               flavors• (W0NF).
               A product identified as "V~nilla lei Cream" is subject to the
               category I 1ce cream requirements and, ·therefore, must contain
               only the characterizing flavor derived from: vanilla beans .
               We hope this infonnation is helpful. ·

                                                                 Sincerely yours.

                                                               <)-.{)~~<,~,~Li_,,
                                                                 J. L. Summers
                                                                 Assistant to the Director
                                                                 Dh.1s1on of Regulatory Guidance
                                                                 Bureau of foods




                                               .,,
                                              -).
